Mr. Chief Justice Dickey delivered the opinion of the Court: As between the parties to the judgments, the seizure and sale upon the executions, of the wheat, did, no doubt, constitute a severance of the crop from the realty; but not as against the grantee in the deed of trust. He was not a party to the proceedings, and his rights were not affected thereby. The purchaser at the sheriff's sale took subject to the rights of the grantee under the trust deed, which were not cut off or affected by such sale. Had the grantor in the trust deed severed the crops, in fact, as did the purchaser under the. executions, such severance would not have given him title to the grain as against the holder of the deed of trust. The purchaser at the sheriff's sale acquired only the rights of the maker of the deed of trust. The clause in the deed of trust permitting the grantor to enjoy the rents, profits and issues until default, was merely declaratory. Such was the legal effect of the deed, independent of the clause. As soon as'default occurred, that permission ended. The judgment of the Appellate Court is therefore affirmed. Judgment affirmed.